DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
The status of the claims for this application is as follows.  
Claims 1-12 and 14-18 are currently pending.
Claims 13 and 19 are canceled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “module panel is removably mounted to a trailer/dolly vehicle frame”, (claims 12 and 18), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 14-16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by EP 2180226 (and the English translation of the description for EP 2180226), (hereinafter, EP-226).

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    868
    679
    media_image1.png
    Greyscale


Re Clm 14: EP-226 discloses a trailer/dolly vehicle manifold system (see Figs. 1-6 and the Fig. above, and paragraphs [0016, 0033], including the mount), comprising: a manifold body (the body which includes 1001-1006) defined by top (1001), bottom 1002), first side (1003), second side (1004), first end (1005) and second (1006) end surfaces; a groove (5555, see above, and 46) positioned in either the top or bottom surface of said manifold body (see above) and extending along at least a portion of a length of said manifold body (see above); a plurality of connection fittings (see all the plurality of fittings on 1001, 1003, and 1004, and see [0007, 0011, 0017, 0019, 0023-0033, and 0035-0038]) including at least one connection fitting located on each of the first side, the second side and the top surfaces (see above); wherein no connection fittings are positioned on the first or second end surfaces or the bottom surface (see above); an internal passageway (illustrated in Fig. 5) within said manifold body fluidly connecting at least two of said plurality of connection fittings (illustrated in Figs. 1-6); and wherein said manifold body is adapted to slideably engage with a module panel having an edge (see [0016 and 0033], the edge that engage 46), the edge adapted to engage with the groove (see [0016 and 0033], the edge that engage 46).  
Re Clm 15: EP-226 discloses at least one valve coupled to one of said plurality of connection fittings (see all the plurality of fittings and valves on 1001, 1003, and 1004, and see [0007, 0011, 0017, 0019, 0023-0033, and 0035-0038], and see Figs. 1-6).  
Re Clm 16: EP-226 discloses said at least one valve is selected from the group consisting of a check valve and a pressure protection valve (see any one of the flow or drainage valves, alternatively, 48).  

Allowable Subject Matter
Claims 1-12 are allowed.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s arguments have been found to be persuasive.

Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive.
Applicant argues, on page 6 line 7 though page 7 line 5, that the “module panel is removably mounted to a trailer/dolly vehicle frame”, (claims 12 and 18) is illustrated because the manifold is illustrated by itself.  This is not persuasive.
The objection is to the module panel not being illustrated as being removably mounted to a trailer/dolly vehicle frame and not the manifold being removably mounted to a trailer/dolly vehicle frame.  The drawing objection is maintained.
It is noted that applicant’s cancelation of claims 13 and 19 made moot the drawing objections for the anti-lock brake system not being illustrated.
Applicant argues, on page 7 line 9 through page 10 line 7, that there are no fittings on the top surface; or if the surface the groove is located in is call the bottom surface, there are no fittings on the opposite surface.  This is not persuasive.
The groove (5555 and 46) is positioned in the top (1001) and the top has fittings on the top surface and there are no fittings on the bottom surface, as can be seen above.
All other arguments are moot because they are directed to rejections that have not been maintained.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
10/20/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679